Case 1:18-cr-00204-NGG-VMS Document 917 Filed 08/31/20 Page 1 of 1 PageID #: 15978




                                                            August 31, 2020

   VIA ECF

   The Honorable Nicholas G. Garaufis
   United States District Judge
   United States District Court
   225 Cadman Plaza East
   Brooklyn, New York 11201

          Re:    United States v. Keith Raniere, 18 Cr. 204 (NGG)

   Dear Judge Garaufis:

          We write pursuant to this Court’s August 14, 2020 Order directing counsel to advise the
   Court regarding the status of counsel’s attempts to schedule an in-person meeting with the
   defendant. (See 8/14/2020 Order.)

          Prior to the filing of the government’s sentencing memorandum, counsel met with
   defendant. Now that we have received the government’s sentencing memorandum, we have
   submitted a request for a second meeting. We will keep the Court apprised of our efforts.

                                                            Respectfully,



                                                            Marc A. Agnifilo, Esq.

   cc:    AUSA Tanya Hajjar (via ECF and email)
